394 U.S. 714
89 S. Ct. 1451
22 L. Ed. 2d 671
CONTINENTAL CASUALTY CO. et al.v.ROBERTSON LUMBER CO.
No. 582.
Supreme Court of the United States
April 21, 1969

Kahl K. Spriggs and James L. Lamb, for appellants.
Harold D. Shaft, for appellee.
Solicitor General Griswold, for the United States.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.